USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED sTATEs DISTRICT CoURT DOC #.
soUTHERN DISTRICT oF NEW YoRK DATE FILED:

GENESIS WILSON, ALIAKSANDRA
KULESH, NATALIA ZEMTSOVA,
YULIYA SYNYUK, TATIANA
LISOVSKAYA, MOHAMMED MOIN
UDDIN, on behaif of themselves and on

 

 

behalf of all others similarly situated, and _Q_RY_B
KSENIA ARTATES, ABDOULAYE .
NDIAYE, sANTIAGo oRTIZ, and 10 CW- 2799 (PGG)
ABIGAIL HENNESSY,
Plaintit`fs,
- against w

PASQUALE’S DAMARINO’S, TNC.,
IZABELA MARINO, PETER
ROSSIGNUOLO a/k/a PETER ROSSI,
CRAIG PERRI, GIANCARLO
MONTESARCHIO, SALVATORE
ABBATE, FRED MARINO, 220 WEST
RESTAURANT CORP., JOSEPH
MARINO a/d/a/ GIUSEPPE MARINO,
KAVITA S. JAGNARINE a/k/a/ KAY
JAGNARINE, PlA'l`Tl lTALIANl LLC,
FRATELLI ITALIANI LLC,

Defendants.

 

 

PAUL G. GARDEPHE, U.S,D.J.:

ln this putative class action, Plaintiffs a former employees of DaMarino
Restaurant in midtown Manhattan ~ allege Sexual harassment, gender discrimination, and wage
Violations. Presently pending before the Court is a motion filed by Evan Speifogel, Esq. and the
law firm Epstein Becker & Green, P.C. (“Epstein Becker”) ~ counsel for certain Defendants W
seeking leave to Withdraw as counsel. (Dkt. No. 260) Epstein Becker argues that (l)
communications With Defendants and attorney-client relationships have broken doWn; (2)
Epstein Becl<er is owed Substantial legal fees; and (3) there exists an actual conflict of interest

that precludes Epstein Becl<er from providing further representation to any of the Defendants in

 

this case. (Epstein Becker Br. (Dkt. No. 262) at 9-15) The motion lacks information necessary
for this Court to determine that a breakdown in communication has occurred Accordingly, the
motion Wili be denied Without prejudice

BACKGROUND

This action was iiled on March 26, 2010. (Dkt. No. l) Plaintiffs assert claims for
(l) breach of contract, (2) guantum Muit, (3) violation of the New York Labor Law,

(4) violation of the F air Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., (5) hostile Work
environment and retaliation, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq., (6) sexual harassment and retaliation in vioiation of the New York State Human
Rigbts Law (“NYSHRL”), N.Y. Executive Law § 296, and New York City Hurnan Mghts Law
(“NYCHRL”), New York City Adrninistrative Code § 8-107, (7) negligent supervision,

(8) intentional infliction of emotional distress, and (9) assault and battery. (Sixth Arnended
Complaint (“SAC”) (Dkt. No. 274) 1[1[ 227-344)

Pasquaie Marino - now deceased (icL 1[ 4) - owned Pasquaie’s DaMarino’s, Inc.,
and Defendant Fred Marino - Pasquaie Marino’s cousin ~ owns 220 West Restaurant
Corporation, the former ieaseholder of the space Where DaMarino Restaurant is located
(Cesaratto Decl. (Dkt. No. 246) 1[ 6) lzabeia Marino is Pasquale Marino’s wife, Giancario
Montesarchio is Pasquaie l\/Iarino’s cousin, and Peter Rossignuolo is Montesarchio’s brother»in-
law. (ld_;) Craig Perri and Kavita Jagnarine live together in New York and are part owners and
operators of Pasquale’s Dal\/Iarino’s, West 220 Restaui'ant Corp., Piatti Italini, and Fratelli italini.
(SAC (Dkt. No. 274) 111[ l, 14) Salvatore Abbate Was a manager of Pasquaie’s DaMarino’s. (Li
1]44) Joseph Marino is a part owner of Pasquale’s Dal\/larino’s, West 220 Restaui'ant Corp.,

Piatti Itaiiani, and Fi'atelli ltaliani. (I_d. 1l 15)

 

Plaintiffs allege that after a jury returned a $2.5 million verdict against Pasquale
l\/iarino and Pasquale’s DaMarino’s, Inc. in a separate case ~ Mironova v. Pasguale’s
DaMarino’s lnc. et al., 13 Civ. 1663 (TPG) (GWG) (W i_d"._ 11 205) - Defendants transferred the
assets of West 220 Restaurant Corp. - including its liquor license and the lease for the restaurant
space ~ to a newiy created corporate entity - Piatti Italiani LLC (L 11 209) - and then to another
newly created corporate entity - Fratelli Italiani LLC (L 1[‘|1 212-13) m “with a view to shielding
[Defendants’] ownership of Dal\/Iarino Restaurant and their significant assets ~a the liquor license
and the lease for the restaurant space.” (I_d. 1[ 213)

Seven complaints have been filed in this action. The first five complaints named
Pasquale Marino, Pasquale’s DaMarino’s Inc., Izabela Marino, Peter Rossignuolo, Craig Perri,
Giancario l\/Iontesarchio, and Salvatore Abbate as Det`endants. (Dkt. Nos. 1, 13, 19, 27, 106)l
The Fifth Amended Complaint adds Fred Marino and 220 West Restaurant Corp. as Defendants.
(i)kt. No. 218) The Sixth Amended Complaint adds Joseph Marino, Kavita Jagnarine, Piatti
ltaliani, and Fratelli ltaliani as Det`endants, and removes Pasquale Marino as a defendant, as he is
now deceased (Dl<t. No. 274)

Defendants have repeatedly retained lawyers and then not paid them, causing the
lawyers to move to withdraw The repeated withdrawal and replacement of counsel has made it
difficult if not impossible for Plaintiffs to pursue their claims The sorry history of this conduct
is set forth beiow.

Del"endants’ first attorney in this action was Adam Breud. (Dkt. Nos. 2-7) On

July 2, 2010, less than three months after Breud entered a notice of appearance, Jonathan

 

‘ Salvatore Abbate was named as “John Doe a/k/a/ Salvatore” in the original Complaint and the
Amended Complaint. (Cmplt. (Dkt. No. l); Answer to Am. Cmplt. (Dkt. No. 14))
3

 

Kirchnerjoined the case as defense counsel (Dkt. No. 16) On lanuary 3, 2011, these attorneys
were replaced - on consent of the parties and by order of this Court - by Robert Popescu, of
Popescu, losepovici, LLP. (Dkt. No. 70) Breud withdrew because of a fee dispute. (Iuly 20,
2012 Tr. (Dkt. No. 167) at 2) On March 9, 2011 ~ approximately three months after Popescu
began his representation of Defendants ~ Defendants filed a motion for Glenn Cavanagh and
Jarred Freeman, attorneys of Cavanagh & Associates, P.C., to appear pr_o hac_: m on their
behalf (Dkt. No. 90) This Court granted Defendants’ motion on March 11, 2011. (Dkt. No. 91)
That same day, Defendants filed an executed substitution of attorney forrn, replacing Robert
Popescu with Glenn Cavanagh. (Dkt. No. 89) On April 14, 2011, this Court so ordered the
substitution of counsel. (Dkt. No. 101) The reasons why l\/lr. Popescu withdrew are not clear
from the record
On April 5, 2011, this Court Warned that “defendants’ repeated changes of

counsei” had caused unreasonable delays in the case, and that the court would not “tolerate any
more obstruction.” (Apr. 5, 2011 Tr. (Dkt. No. 104) at ll) The Court emphasized that it

want[ed] the case to move forward expeditiously And l’m committed to that.

And l don’t want any further delay in the ease. And, l\/lr. Cavanagh, you should

instruct your client that l have no more tolerance for jockeying around here. We

are on a third set of lawyers. lt has been incredibly disruptive We have lost a

year, in large part because of the jerking around between counsel. That has to

stop. And if Mr. Marino has any further thoughts about changing 'counsel, the

case will proceed with him on a pi;o §§ basis. So we’re not going to tolerate any

more delay.
(LCL at 24-25).

Despite that warning, the substitution of counsel continued and the delays did not

end. On January 27, 2012, a lawyer named Lorenzo Lugara sent a letter to Cavanagh stating that

he had been retained to represent defendants Pasquale Marino, lzabela Marino, Salvatore Abbate

 

and Pasquale Dal\/larino’s, lnc, and that Cavanagh should do no more Work on the case. (Jan. 27,
2012 Ltr. (Dkt. No. 174) at 9) On January 30, 2012, Cavanagh sent this Court executed
substitution of attorney forms for all defendants, stating that they would be filed with the Clerk
of Court. (Jan. 30, 2012 Ltr. (Dkt. No. 174) at l) The substitution of counsel forms were never
filed, however. Cavanagh’s letter provided no explanation for the change in counsel.

in a February 29, 2012 letter, Lugara wrote that he had been retained by
Defendants Pasquale l\/larino, Pasquale’s Dal\/larino’s, lnc., lzabela Marino, and Salvatore
Abbate, to represent them in place of Cavanagh & Associates, P.C. (Dkt. No. 175) in this letter,
Lugara states that his “clients are well aware of this Court’s prior indication that they would need
to proceed on a pro se basis if they discharged their attorneys,” but nevertheless requested court
permission for substitution of counsel. (ld_. at 2) Lugara states that Defendants “iirmly believe
that their prior counsels took advantage of the fact that their command of the English language
and their understanding of the judicial system was lacking, and used such information to prolong
the matter and generate large, unnecessary legal bills.” (ld at 1)2 Lugara’s letter also states that
Defendants “chose to end their engagement with [Cavanagh] mainly due to issues that arose with
billings.”3 (l_d.)

ln a March 19, 2012 letter, Plaintiffs opposed Lugara’s substitution of counsel

requestl (July 20, 2012 'l`r. (Dkt. No. 167) at 4) ln an April 5, 2012 Order, this Court directed

 

2 As this Court observed in a July 20, 2012 hearing, “[t]his assertion {that Defendants could not
speak English] appears to be false on its face based on a video submitted by plaintiffs’ counsel
showing Mr. Marino speaking English quite fluently.” (July 20, 2012 Tr. (Dkt. No. 167) at 4)

3 “ln a February 27, 2012 letter to the Couit, Mr. Cavanagh explained that the defendants
Pasquale l\/larino, lzabela Marino, Salvatore Abbate and Pasquale DaMarino’s, Inc. had
contacted him and told him that they had retained a new lawyer, Lorenzo Lugara. Once again,
the defendants had refused to pay Mr. Cavanagh for the legal services he had rendered” (Juiy
20, 2012 Tr. (Dkt. No. 167) at 3-4)

5

 

Defendants and Cavanagh to appear for an April 16, 2012 conference to resolve these issues.
(Dkt. Nos. 145, 150) Neither the defendants nor counsel for the defendants appeared on that
date.

ln an April 24, 2012 letter to the Court, yet another lawyer ~ Andrew Risoli -
stated that he had been retained to represent Defendants. (Dkt. No. 177)

On April 27, 2012, this Court issued an Order directing the Defendants to show
cause by l\/lay 4, 2012 why sanctions should not be imposed for their failure to appear at the
April 16, 2012 conference. (Dkt. No. 153) Defendants did not show cause or otherwise respond
to this Court’s Order. Accordingly, on June 4, 2012, this Court directed Plaintiffs to file a
motion for default judgment (Dkt. No. 154)

On July 3, 2012, Plaintiffs moved for a default judgment based on, U _a_li_a,
Defendants’ failure to respond to discovery requests, violation of court orders, and repeated
disruption of these proceedings through the repeated hiring and replacement of defense counsel.
(Dkt. No. 157‘, B glus_g Pltf. Br. (Dkt. No. 158)) At a July 20, 2012 hearing on Plaintiffs’
motion, this Court recounted the history of attorney substitution up to that point, noting that
“defendants have repeatedly refused to pay their lawyers, which has led to repeated changes in
counsel and a complete disruption of proceedings in this case.” (July 20, 2012 Tr. (Dkt. No.
167) at 2; § § at 2-6) This Court denied Lugara and Risoli’s separate applications to appear

on behalf of Defendants.4 (L at 6) This Court reiterated that it would not “permit the

 

4 This Court stated:

As to lvlr. Lugara’s and Mr. Risoli’s applications to appear on behalf of
defendants, and l might say it’s entirely unclear to me who defendants are seeking
to have represent them at this point, those requests are denied l cannot allow this
case to be disrupted any further by substitutions of counsel l made clear more

6

 

defendants to add another lawyer into the case.” (l_cL at 17) Nevertheless, on December 4, 2012,
Cavanagh filed a motion to withdraw as attorney. (Dkt. No. 169)
ln a March 25, 2013 memorandum opinion and order, this Court granted
Plaintiffs’ motion for a default as to Defendants Pasquale’s Dal\/larino’s, lnc. and Pasquale
Marino on Plaintiffs’ FLSA and New Yor'k Labor Law claims. Plaintiffs’ motion was otherwise
denied Wilson v. Pasquale’s Dal\/larino’s. lnc., No. 10 Civ. 2709 (PGG), 2013 WL 1195603, at
*9 (S.D.N.Y. l\/lar. 25, 2013). This Court recounted at length Defendants’ record of misconduct
in this litigation:
Defendants have repeatedly, and in violation of court order, changed counsel, and
thereby completely disrupted the proceedings for more than two years. ’l`hey have
not responded to Plaintiffs’ discovery requests, have disobeyed the Court’s
_ discovery orders, have failed to attend court conferences ~ despite court order -
and have ignored other order's, including orders to show cause why they should
not be sanctioned Defendants have also made misrepresentations to the Court.
Defendants’ repeated retention and firing of their counsel - resulting in five
different firms appearing in this action on behalf of Defendants - has been part of

a deliberate strategy to derail these proceedings and make any recovery by
Plaintiffs practically impossible.

ldat*l.

This Court determined that

 

than a year ago, when Mr. Cavanagh came into the case as the third lawyer for
defendants, that there would be no further changes of counsel in light of the
disruption that the changes in counsel had already caused And l made clear that
defendants’ only option going forward would be to proceed pr_o § in the event
that they couldn‘t proceed with Mr. Cavanagh.

l should also say that Mr. Lugara’s letter appears to have been sent in bad faith,
given that it alleges that defendants’ prior attorneys took advantage of them
because of their inability to speak English. That appears to have been a false
assertion

(E at 6)

 

Defendants have deliberately obstructed these proceedings in a variety of ways,
including by refusing to produce discovery or to appear at deposition, failing to
attend court conferences, and failing to respond to orders to show cause. The
most disruptive aspect of Defendants’ misconduct, however, has been their
frequent retention and dismissal of lawyers, No credible explanation for this
conduct has been offered While Defendants now seek to blame [Glenn]
Cavanagh for their failure to attend court conferences and respond to orders to
show cause, responsibility for the repeated retention and dismissal of lawyers
rests squarely on the Defendants Given this fact, that this behavior has continued
for more than two years, and that Defendants’ misconduct continued even after
the Court warned Defendants that no further change in counsel would be
tolerated, the Court concludes that no sanction short of a default judgment is
likely to be efficacious.

id at *7.

ln the same opinion, this Court granted Glenn Cavanagh’s motion to withdraw,
based on his representation that Defendants had refused to communicate with him or to pay his
fees. Ld. at *8~9. This Court then referred the case to Magistrate ludge Francis for an inquest on
damages associated with Plaintiffs’ wage and overtime claims under the New York Labor Law
and FLSA. (Dkt. No. 179) On April 2, 2013, Judge Francis granted Andrew Risoli’s application
to appear as counsel for Defendants for the limited purpose of the inquest. (Dkt. No. 180)5 On
April 9, 2013, Risoli filed a “motion to reconsider and to vacate default judgment” on behalf of
Defendants Pasquale’s Dal\/larino’s, lnc. and Pasquale l\/larino.6 (Dkt. No. 183)

On January 17, 2014, Brian Ceseratto of Epstein Becker & Green, P.C., filed a
motion seeking leave to file an appearance as co-counsel on behalf of Defendants Pasquale’s

Dalvlarino’s lnc., Pasquale Marino, lzabela Marino, Peter Rossignuolo, Giancarlo Montesarchio,

 

5 This Court then directed Cavanagh to release Defendants’ files to Andrew Risoli. (Dkt. No.
184)
6 On April 19, 2013, Defendants filed a notice of appeal concerning the default entered by this
Court. (Dkt. No. 188) Plaintiffs-Appellees moved to dismiss the appeal for lack of jurisdiction
The Second Circuit granted the motion to dismiss the appeal on August 15, 2013, and the
mandate issued on September 12, 2013. (Dkt. No. 190)

8

 

220 West Restaurant Corporation, and Salvator Abbate.7 (Dkt. No. 191) ln that motion,
Cesaratto states that “we understand, per this Court’s Order, dated March 24, 2013, that there
would be no further substitutions of counsel.” (ld.)

This Court denied Defendant Pasquale’s Dal\/larino’s, lnc. and Pasquale Marino’s
“motion to reconsider and to vacate defaultjudgment” in a March 31, 2014 Order. (Dkt. No.
196) ln a separate order issued that same day, this Court granted Epstein Becker’s application to
file a notice of appearance orr behalf of Defendants Pasquale’s DaMarino’s lnc., Pasquale
Marino, lzabela Marino, Peter Rossignuolo, Giancarlo Montesarchio, 220 West Restaurant
Corp., and Salvator Abbate. (Dkt. No. 195)

In the order denying reconsideration, this Court warned that further disruption of
the litigation by Defendants would result in additional sanctions: “Despite Defendants’ past
misconduct, this Court . . . has granted Brian Cesaratto’s application to file a notice of
appearance . . . The Court cautions Defendants, however, that any further disruption of these
proceedings will likely result in additional sanctions.” (Mar. 31, 2014 Order (Dkt. No. 196) at 7
n,6 (emphasis added)) On April 8, 2014, lan Nanos, Brian Cesaratto, and Evan Spelfogel, of
Epstein Becker & Green, P.C., entered notices of appearance on behalf of Defendants Pasquale’s
Dal\/larino’s Inc., Pasquale Marino, Izabela Marino, Peter Rossignuolo, Giancarlo Montesarchio,
220 West Restaurant Cor'p., and Salvator Abbate. (Dkt. Nos. 199-203)

At an April 15, 2014 conference ~» the first court proceeding at which Epstein

Becker appeared w this Court recounted the “iong and tortured history” of this case, namely, that

 

7 Epstein Becker mistakenly omitted Fred Marino from the list of Defendants it represents
(Apr. 15, 2014 Tr. (Dkt. No. 207) at 8) Cesaratto told the Court that he “did not file a notice of
appearance for Fred Marino, but [is} prepared to do that.” I_d No notice of appearance was ever
filed by Epstein Becker on behalf of Fred Marino. ln subsequent filings, however, Epstein
Becker states that it represents Fred Marino, (§Qe, g&, Aug. 7, 2014 Ltr. (Dkt. No. 228) at 1)

9

 

 

“[t]he defendants adopted a pattern of repeatedly retaining lawyers to represent them, then not
paying the lawyers, causing the lawyers to ultimately move to withdraw. This went on
repeatedly; that led to literally years of delay.” (Apr. 15, 2014 Tr. (Dkt. No. 207) at 2) Cesaratto
acknowledged that “[Epstein Becker was] certainly aware of the history[ of Defendants’ pattern
of repeatedly retaining lawyers, not paying the lawyers, causing the lawyers to ultimately move
to withdraw].” (ld at 7) This Court emphasized that it did not “want the case to languish any
more than it has languished already.” (Ld at 9) Defendants’ disruption of the proceedings
continued, however,
First, Andrea Risoli, writing on behalf of her father, Defendants’ co-counsel

Andrew Risoli, submitted a May 29, 2014 letter stating that Mr. Risoli could no longer represent
Defendants due to serious medical issues and his anticipated retirement at the end of 2014. (Dkt.
No. 219) Ms. Risoli - herself an attorney - stated that although she had worked on the case for
her father, she was not the attorney of record and was “overwhelmed with closing out [her] dad’s
cases as well as closing his office as soon as it is reasonably possible.” (ld_. at 1) Ms. Risoli also
noted that she was not counsel in the related Mironova action, which involved “much of the
same discovery and witnesses.” (E. at 2) l\/is. Risoli stated that she would “not be able to
adequately represent the Defendants at this point in time,” and requested that Mr. Risoli be
discharged as counsel of record:

Since November 2013, [Epstein Becker & Green’s] involvement in both related

cases and subsequent to relinquishing all files related to both cases over to them,

our office has had little to no communication with [Epstein Becker & Green]

and/or the Defendants in this matter. Yet, on May 27, 2014, without any prior

discussion or notification, l received an email from Brian Caseratto, Esq.,

informing me that [Epstein Becker & Green] would only be serving as

“consultants” on the above matter, and according to Mr. Marino, l would be

tak[ing] over the lead role in this case presumably because the Defendants are out
of funding.

10

 

(Ld) Ms. Risoli also noted that Defendants had not paid outstanding legal fees owed to her
father. (ld“;)

On lune 6, 2014, at Plaintiffs’ request, the damages inquest was adjourned _s_in_e
@ by l\/lagistrate Judge Francis, pending settlement discussions (Dkt. No. 223)

On August 7, 2014 ~ only four months after entering an appearance in this action
- Cesaratto advised the court that “{i]n the event the parties are unable to reach a global
settlement, our Firm intends to move pursuant to Local Rule 1.4 to withdraw as counsel. ln
short, should . . . the Wilson Action proceed[] to further litigation, Defendants will be unable to
meet the continued cost of Epstein Becker Green’s (“EBG”) legal fees.” (Aug. 7, 2014 Ltr. (Dkt.
No. 228) at 2) Cesaratto explained that “Defendants are unable and/or unwilling individually
and/or collectively to fund the cost of EBG’s litigation of the Wilson Action.” (_I_cL)

On September 23, 2014, Cesaratto requested that a settlement conference before
Magistrate Judge Gorenstein be cancelled, because Pasquale Marino “has advised that he can no
longer agree to pay the amounts previously offered by him in settlement and to withdraw all
settlement offers.” (Sept. 23, 2014 Ltr. (Dkt. No. 231)) Cesaratto’s request was granted the
following day by lvlagistrate Judge Gorenstein. (Ld)

In an October 7, 2014 letter to Pasquale Marino, Epstein Becker wrote that “{i]t is
our understanding that . . . you have . . . requested that this Firm cease all representation” and
that, “it is our understanding that the defendants now wish to be independently represented so as
to pursue their own particular dismissal applications/defenses and are not able or willing to share
in the cost of a joint defense.” (Cesaratto Decl., Ex. l (Dkt. No. 246) at 2) Attached to Epstein
Becker’s letter was a consent to withdrawal form, but Pasquale Marino did not sign the form.

(l_d_. at 3) That same day, Epstein Becker sent nearly identical letters to Fr'ed l\/larino and lzabela

ll

 

l\/larino. On October 8, 2014, Epstein Becker sent nearly identical letters to Salvatore Abbate,
Peter Rossignuolo and Giancarlo Montesarchio. (ld, Exs. J-N (Dkt. No. 246))

In an October 17, 2014 letter to the Court, Cesaratto stated that Epstein Becker
intended to file a motion to withdraw as counsel because settlement of the case was not reached
and because Defendants are “unable and/or unwilling individually and/or collectively to meet the
continued cost of EBG’s legal fees in a litigation setting,” and had not paid Epstein Becker’s
outstanding legal fees. (Oct. 17, 20l4 Ltr. (Dkt. No. 233) at 2) The letter noted that Defendants
Pasquale Dal\/lar'ino’s, lnc., Pasquale Marino, and lzabela Marino were intending to file for
bankruptcy “in the near future.” (Ld at 1)

In a l_\lovember 6, 2014 letter, Cesar'atto informed the Court that the Mironova
case had resulted in a $2.5 million judgment against Defendants Pasquale Dal\/Iarino’s, lnc. and
Pasquale Marino. (Nov. 6, 2014 Ltr. (Dkt. No. 238) at 2) Cesaratto emphasized Defendants’
inability or unwillingness to pay Epstein Becker’s fees, an c‘overall lack of cooper'ation” by
Defendants, and a “divergence of interests between the respective Defendants since the time of
the Mir'onova verdict as well as the failure to reach a negotiated resolution,”8 (I_c_l;)

ln a Novernber 6, 2014 letter, Andrea Risoli reiterated her request that her father
be permitted to withdraw as a counsel of record (Nov. 6, 2014 Ltr. (Dkt. No. 239)) Ms. Risoli
states that the DaMarino restaurant was being operated on a month-to-month lease andwould

likely close if this case did not settle. (ldnl at 2-3)

 

8 Cesaratto asserted that “there has been a refusal by Defendants to respond to our repeated
telephone calls or emails, and an overall lack of cooperation F or example, despite repeated
request for personal meetings/conversations to discuss the case, Defendants have not
reciprocated, and numerous phone calls placed to multiple defendants have never been returned.”
(Ld) Cesaratto also stated that “the case remains largely un-litigated, with significant discovery
yet to take plaoe.” (lmd_= at 3)

12

 

On November 24, 2014, Epstein Becker moved to withdraw as counsel for
Defendants Pasquale Dal\/larino’s, lnc., 220 West Restaurant Corp., Pasquale Marino, Fred
Marino, lzabela l\/larino, Peter Rossignuolo, Giancarlo Montesarchio, and Salvatore Abbate,
pursuant to Local Civil Rule 1.4. (Dkt. No. 244) Epstein Becker argued that it should be granted
leave to withdraw because (l) communications with Defendants and the attorney-client
relationship have broken down, (2) Epstein Becker is owed substantial legal fees, and (3) there
exists an actual conflict of interest that precludes Epstein Becker from providing further
representation to any of the Defendants in this case. (Epstein Becker Br. (Dkt. No. 245) at 6-14)

That same day, Plaintiffs moved for sanctions against Defendants in the form of a
defaultjudgment. in the alternative, Plaintiffs asked this Court to deny Epstein Becker"s motion
to withdraw. (Dkt. No. 241)

On November 12, 2014, this Court granted leave for attorney Andrew Risoli,
through his daughter Andrea Risoli, to move to withdraw as counsel The Court directed that
any such motion be filed by November 24, 2014, (Dkt. No. 240) No such motion was filed
Instead, on December 8, 2014, l\/ls. Risoli filed a declaration in opposition to Plaintiffs’ motion
for sanctions (Dkt. No. 248) ln her declaration, Ms. Risoli states that her father, Andrew Risoli,
is eighty-one years old, suffers from congestive heart failure, and is barely ambulatory. (Ld ll 3)

In a December 11, 2014 declaration Pasquale Marino submitted in response to the
pending motions to withdraw and for sanctions, Mr. Marino claims that he “do[es] not have a
lawyer,” due to Mr. Risoli’s sickness and Mr. Marino’s own confusion as to whether Epstein
Becker “was to represent [him] or the corporation.” (Pasquale l\/larino Decl. (Dkt. No. 252) ll 4)
Mr. Marino states that “[not having a lawyer] is a severe prejudice as it will involve millions of

dollars that l do not have, which is the reason l have no choice but to claim bankruptcy.” (I_d.)

13

 

Mr. Marino represented that he - through Epstein Becker' ~ had participated in several settlement
negotiations in order to settle this case as well as the parallel Marinova case. (Ld ll 5) Mr.
Marino claimed that Plaintiffs’ counsel - Robert Wizniewski - “wants the Court to punish me
further because l cannot pay anymore legal fees and he will not settle the cases.” (1_cLll 6)

l\/lr. Marino stated that in the last settlement conference before Judge Gorenstein,
the final settlement offer to dispose of both this case and the Marinova action was “$680,000.00
to pay $8,000.00 per month and keep the restaurant open for business.” (ch ll 9) Mr. Marino
also asserted that he was an “imnrigrant . . . [and] was . . . taken advantage of by previous
attorneys.” (Ld il 12) Mr. Mar'ino claimed that he had paid over $500,000 in legal fees, which
Plaintiffs “could have had if they {had been] reasonable and settle[d]. Now l have no more
money.” (I_d_.) Mr. Marino also stated that he gave “all documents requested to Mr. Cavanagh a
long time ago, and it has been almost three years and Mr. Wisniewski has not requested anything
further from me in writing or otherwise.” (ld.) Mr. Marino stated that he wished to settle the
case and “move on with [his] life.” (Ld. ‘|l 13)

On September 30, 2015, this Court issued an order denying Plaintiffs’ motion for
sanctions and denying Epstein Becker"s motion to withdraw (Dkt. No. 253)

On December 6, 2017, l\/lagistrate Judge Lehrburger (who replaced Magistrate
Judge Francis) set a case management conference for January 19, 2018. On January 10, 2018,
Evan Spelfogel 4 a lawyer at Epstein Becker - filed a joint letter regarding the status of the case.
(Dkt. No. 256) This letter states that since settlement negotiations ended in failur'e, Pasquale
Marino and Pasquale’s DaMarino’s “ftled for bankruptcy, Pasquale has died, and both [the

Wilson case and the Miranova case] have remained dormant.” (l_d_. at 1)

14

 

On January 22, 2018, Magistrate Judge Lehrburger granted Andrew Risoli’s
request to withdraw as counsel. (Dkt. No. 257)
On January 31, 2018, Epstein Becker filed a new motion to withdraw as counsel
(Dkt. No. 260), and on March 9, 2018, Plaintiffs filed a Sixth Amended Complaint. (Dkt. No.
274)
DISCUSSION

I. MOTIONS TO WITHDRAW AS COUNSEL

A. Legal Standard
“It is generally said of the attorney~client relationship that ‘[w]hen an attorney is
retained to conduct a legal proceeding, he enters into an entire contract to conduct the proceeding
to a conclusion and he may not abandon his relation without reasonable or justifiable cause.”’
Malarkev v. Texaco, lnc., 81 Civ. 5224 (CSH), 1989 WL 88709, at *1 (S.D.N.Y. July 31, 1989)
(quoting Rindner v. Cannon Mills, lnc., 127 Misc. 2d 604, 605 (Sup. Ct. Rockland Cty. 1985));

§§ also United States v. Vilar, 731 F.3d 255, 257 (2d Cir. 2013) (“‘Full availability of legal

 

counsel requires . . , that lawyers who undertake representation complete the work involved.”’
(quoting Lawyer’s Code of Professional Responsibility, adopted by New Yorl< State Bar
Association (“NY Code”), EC 2-31)); Foster v. Citv ofNeW Yorl<, 96 Civ. 9271 (PKL), 2000
WL 145927, at *4 (S.D.N.Y. Feb. 7, 2000) (“[I]n the absence of a compelling justification, the
Court will not relieve an attorney from his obligations.”).
In this District, withdrawal of counsel is governed by Local Civil Rule 1.4, which

states:

An attorney who has appeared as attorney of record for a party . . . may not

withdraw from a case without leave of the court granted by order. Such an order
rnay be granted only upon a Showing by affidavit or otherwise of satisfactory

15

 

 

reasons for withdrawal or displacement and the posture of the case, including its
position, if any, on the calendar . . . .

“[l]t is well-settled that a court has ‘considcrable discretion in deciding a motion for withdrawal
of counsel.”’ Bruce Lee Enters., LLC v. A.V.E.L.A., lnc., 10 Civ. 2333 (MEA), 2014 WL
1087934, at *l (S.D.N.Y. Mar. 19, 2014) (quoting SEC v. Pentagon Capital Mgt. PLC, 8 Civ.
3324 (RWS), 2013 WL 5815374, at *4 (S.D.N.Y. Oct. 29, 2013)); gee ali Whiting v. Lacara,
187 F.3d 317, 321 (2d Cir. 1999) (“Considerations of judicial economy weigh heavily in favor of
our giving district judges wide latitude in these situations . . . .”); Stair v. Calhoun, 722
F.Supp.2d 258, 264 (E.D.N.Y. 2010) (“Whether to grantor deny a motion to withdraw as
counsel ‘falls to the sound discretion of the trial court.”’ (quoting In re Albert, 277 B.R. 38, 47
(Bankr. S.D.N.Y. 2002))).

“‘When considering whether to grant a motion to be relieved as counsel, district
courts analyze two factors: the reasons for withdrawal and the impact of the withdrawal on the
timing ot` the proceeding.”’ Bruce Lee, 2014 WL 1087934, at *1 (quoting Battino v. Corneiia

Fifth Ave. LLC, 9 Civ. 4113 (LGS), 2013 WL 4779635, at *1 (S.D.N.Y. June 26, 2013))

 

(citations and internal quotation marks omitted). Courts in this District have held that
satisfactory reasons for withdrawal include “‘a client’s lack of cooperation, including lack of
communication with counsel, and the existence cf irreconcilable conflict between attorney and
client.”’ Farrner v. Hyde Your Eyes Optical, lnc., 60 F. Supp. 3d 441, 445 (S.D.N.Y. 2014)
(quoting Naguib v. Pub. Health Solutions, 12 Civ. 2561 (ENV) (LB), 2014 WL 2002824, at *1
(E.D.N.Y. May 15, 2014)); §§ also Munoz v. City ofNew York, 4 Civ. 1105 (JGK), 2008 WL
2843804, at *1 (S.D.N.Y. July l5, 2008) (“The law firm has shown good cause for withdrawal

based on the lack of communication with the plaintiff and the acrimonious relationship that has

16

 

 

developed between the law firm and the plaintiff.”). Indecd, “strong evidence of a strained
attorney-client relationship regardless of the source of the strain is sufficient grounds” for an
attorney to withdraw Diarama Trading Co. v. J. Walter Thompson U,S.A., lnc,, l Civ. 2950
(DAB), 2005 WL 1963945, at *2 (S.D.N.Y. Aug. 15, 2005).

B. Analysis

Epstein Becker currently represents Pasquale’s Darnarino’s, lnc., IZabela Marino,
Peter Rossignuolo, Giancarlo Montesarchio, Salvatore Abbate, Fred Marino, and 220 West
Restaurant Corp. (Spelfogel Decl. (Dkt. No. 261) ii l) Defendant Craig Perri is currently
proceeding pi_‘g Y. (Jan. 22, 2018 Order (Dkt. No. 258) at 2) Two of the Defendants newly
named in the Sixth Amended Complaint ~ Kavita lagnarine and Fratelli Italiani LLC (SAC (Dkt.
No. 274)) - are represented by Keith Frank of Moritt Hock & Harnroff LLP. (Dkt. No. 309)
The remaining two Defendants newly added by the Sixth Amended Complaint ~ Joseph Marino
and Piatti italiani LLC - are not currently represented by counsel.

Epstein Becl<er offers three reasons for withdrawal: (1) a breakdown in the
attorney~client relationship and a breakdown in communications, (2) non~payrnent of legal fees,
and (3) an alleged conflict of interest among Defendants. (§e§ Epstein Beckei' Br. (Dkt. No.
262) at 9-15)

To the extent that Epstein Becl<er relies on non-payment of fees, its application to
withdraw is denied. As set forth above, this Court provided clear warning to the Fiim when it
took on this representation that no further substitution of counsel would be permitted. Epstein
Becker was well aware that Defendants had not paid numerous attorneys who had preceded

Epstein Becker in this representationl Those lawyers moved to withdraw on that basis. For

17

 

whatever i'eason, Epstein Becker nonetheless chose to take on this representation lt will not be
heard to complain now that its fees have not been paid.

As to the alleged breakdown in communication and conflict of interest, Epstein
Becker has not provided the level of detail necessary for this Court to conclude that withdrawal
isjustified. To begin, Epstein Becker makes a number of vague assertions about conversations
members of the Firm have had with various Defendants F or example, Spelfogel states that “[i]n
the last discussions with the Defendants, [Epstein Becl<er] was advised that they are unable
and/or unwilling to continue paying the Firm’s anticipated future legal fees in a litigation setting
This position has not changed since the last motion and will likely remain unchanged.”
(Spelfogel Decl. (Dkt. No. 261) 1[ 20) There is no additional information provided about when
these conversations took piace, with whom these conversations took place, and what was said.

Spelfogel similarly notes that “[d]espite repeated past efforts, including numerous
e-mail requests to speak personally, including to discuss case strategy, multiple telephone calls
that have gone unanswered and unretumed, and the death of a key individual Defendant, this
F irm has had no speaking communications with various Defendants since or about mid~
September 2014 at or about the time that the parties failed to reach a negotiated resolution.” (Ld.
il 21) Little detail is provided regarding when or with whom these alleged communications took
place.

Spelfogel further states that “all Defendants have been provided with copies of the
Firm’s past correspondence with the Court addressing the status of the litigation and the Firm’s
anticipated application to withdraw - commencing with this Firm’s September 23, 2014 letter
and again, by letters dated October 17, 2014 and November 6, 2014.” (Li 11 27) Finaliy,

Spelfogel states that “[w]hile each of the Defendants has been sent copies of this frequent

18

 

ongoing correspondence, not one of them has sought to speak to or otherwise contact anyone at
the Firrn,” and that “[s]ubsequent to the last motion to withdraw . . . there have been no further
contacts despite efforts on the Firm’s part.” (l§ ll‘l[ 28-29) Littlc detail is given on what
“efforts” the Firm made to communicate with each Defendant in this case, when those efforts
were made, and whether there was any response to these efforts.

Some specific information is provided as to Defendant Fred Marino. Spelfogei
states that, “despite repeatedly attempting to speak with [him], the last telephone conversation
with Fred Marino was on or about September 17, 2014, Since that time, Fred Marino has not
spoken with anyone at the Firm. Further, he failed to respond to the undersigned’s letters and
telephone call regarding the January 19, 2018 court conference l left a voicemail for him at the
phone number listed in the F irm records and had letters delivered to both the restaurant and Mr.
Marino’s residence Both letters were received but there was no response or attempt to respond.”
(Spelfogel Decl. (Dkt. No. 261) 11 23) Spelfogel does not state when the call to Fred Marino was
made, however, or what the letters sent to Marino said about the representation issue.

Very little information is provided as to other Defendants As to Peter
Rossignuolo, Cesaratto states that the last contact With him was by email on September 26, 2014.
(Cesaratto Decl. (Dkt. No. 246)11 38) Cesaratto attempted to telephone him in mid-October
2014, but his phone call was not returned (l_d.) In the current motion, Spelfogel states that
“[t]he last communication the Firm received from Peter Rossignuoio was an e-rnail that he sent
to Mr. Cesaratto on or about September 26, 2014, To my knowledge, he has made no efforts to
contact anyone at the F irm since this time.” (Spelfogel Decl. (Dkt. No. 261) il 24) But Spelfogel
does not disclose what efforts Epstein Becker made to communicate with Mr. Rossignuolo since

September 2014,
19

 

As to Salvatore Abbate, Cesaratto sent an email to him on or about October 23,
2014, but got no response (Cesaratto Decl. (Dkt. No. 246) 1[ 39) Spelfogel states that Abbate
“has similarly made no efforts to contact anyone at the Firm since [September 2014].”
(Spelfogel Decl. (Dkt. No. 261) 11 25) Once again, Spelfogel does not disclose what efforts
Epstein Becker has made to contact Abbate since October 2014.

As to Giancarlo Montesarchio, Spelfogel states that “{t]he Firm has received no
direct communications from [him} since the settlement conference held before l\/lagistrate
Gorenstein on June 17, 20l4.” (Spelfogel Decl. (Dkt. No. 261) ‘ll 26) As with the other clients,
Spelfogel does not disclose what, if any, efforts Epstein Becker made to communicate with
Montesarchio.

Finally, as to lzabela Marino, Cesaratto and Spelfogel state that there has been no
direct communication with her since late August 2014. (Cesaratto Decl. (Dkt. No. 246) 11 40;
Spelfogel Decl. (Dkt. No. 261) ll 26) But Epstein Becker does not explain What efforts the Firm
has made to communicate with her since August 2014.

ln sum, Cesaratto and Spelfogel’s declarations do not demonstrate that the
attorney~client relationship is irretrievably broken or that all Defendants are refusing to
communicate with the Firm, because they do not provide sufficient details concerning the efforts
Epstein Becker has made to communicate with the Defendants it represents

Epstein Becker is directed to contact the clients it represents in this action by
October 8, 2018, and inform them (1) of Epstein Becker’s application to withdraw; (2) that this
Court will conduct a hearing on Epstein Becker’s application on October 17, 2018 at 10:00 a.m.
in Courti'oom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York, 10007; (3) that their attendance is required, and that if they do not appear, a

20

 

decision on Epstein Becker’s application will likely be made in their absence; and (4) that failure
to appear may result in the entry of a defaultjudgrnent against them.

By October 15, 2018, Epstein Becker will inform this Court of the
communications that have taken place with its clients concerning these matters In that
submission, Epstein Becker will state in detail which Defendants it contacted; how contact was
made; when contact was made; and whether Epstein Becker communicated the information set
forth above to the client.

CONCLUSION

F or the reasons stated above, Epstein Becker & Green’s motion to withdraw is
denied without prejudice The Clerk of Court is directed to terminate the motion (Dkt. No. 260).
Epstein Becker will make the submission described above by October 15, 2018.

lt is further ORDERED that there shall be a conference in this matter on October
17, 2018, at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse,
40 Foley Square, New York, New York, 10007. All parties to this action are required to attend.
Failure to appear at this conference may result in a default judgment against any non~appearing
Defendant

Dated: New York, New York
September 30, 2018

SO ORDERED.
\ _
il rt l N=j.=';:/» ,
t z.’w¢g.~‘~»~. v q - _,.i.{ ::}w:»,`{"(,k£f!h,¥'~:#_

 

Paul G. Gardephe
United States District Judge

21

 

